DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to the amendment filed on 12/15/2020.	
3.	Claims 1, 3, 7-8, 12-14, 17, 19-21 are pending. Claims 1, 3, 7-8, 12-14, 17, 19-21 are under examination on the merits. Claim 1 is amended. Claims 2, 4-6, 9-11,15-16,18 are previously cancelled. 
4.	The objections and rejections not addressed below are deemed withdrawn.

Allowable Subject Matter
5.	Claims 1, 3, 7-8, 12-14, 17, 19-21 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
The most pertinent prior art known by the Examiner is Yuri Boiko (CA Pat. No. 2635037, hereinafter “Boiko”). 
Boiko discloses a radically polymerizable material comprising at least one compound of Formula (I), where at least one of R1 and R2 or both are -O(CH2)nOOCC(M) =CH2, with n=1, 2, 3,... and M being -H or -CH3 , and at least one radically polymerizable monomer such as diacrylate monomer SR9008 (Sartomer, Co), and at least one initiator for radical polymerization such as azo-bis­azobutyronitrile, AIBN, wherein significant enhancement of the thermal stability of the hologram recorded on photochromic materials had been achieved via covalent bonding of the photochromic dye to the polymer matrix as compared to the host-guest systems. Boiko does not expressly teach R8,R10 independently of each other in each case are a C1-C6 alkyl radical, which can be interrupted by O or -O-C(=O)-NH- and which carries a terminal radically polymerizable group, wherein the polymerizable group is selected from vinyl, styryl, acrylate, methacrylate, acrylamide. N-alkylacrylamide, and methacrylamide. Therefore the instant claims are distinguished over the prior art.   



    PNG
    media_image1.png
    176
    735
    media_image1.png
    Greyscale

Prior art of record, taken alone or in combination, do not teach or fairly suggest the claimed radically polymerizable dental material comprising at least one compound of Formula (I),

    PNG
    media_image2.png
    143
    302
    media_image2.png
    Greyscale

in which the variables have the following meanings: X,Y in each case are S; R1,R2 in each case are methyl; R5,R6  together form a -(CH2)n- group, wherein n is 3 and wherein in the --(CH2)- group one or more H atoms can be replaced by F; R7,R9 independently of each other in each case are H or a C1-C3 alkyl radical; R8,R10 independently of each other in each case are a C1-C6 alkyl radical, which can be interrupted by O or -O-C(=O)-NH- and which carries a terminal radically polymerizable group, wherein the polymerizable group is selected from vinyl, styryl, acrylate, methacrylate, acrylamide. N-alkylacrylamide, and methacrylamide, and at least one radically polymerizable monomer and at least one initiator for radical polymerization.

The embodiment provides a radically polymerizable dental material having photochromic properties, which contains at least one compound of formula (I) as set forth and optionally radically polymerizable monomers, an initiator for radical polymerization and other components. The materials for dental applications, the color of which can be reversibly altered by irradiation with light and which do not have the disadvantages associated with the state of the art. .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Examiner Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M..  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
01/25/2021